Citation Nr: 1634391	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date earlier than February 17, 2010, for the assignment of an increased 10 percent rating for a right knee strain.

2. Entitlement to an effective date earlier than February 17, 2010, for the assignment of an increased 20 percent rating for left knee, status post meniscectomy with arthritis and limited range of motion.

3.  Entitlement to an effective date earlier than March 10, 1983, for the assignment of a 30 percent rating for retinal detachment of the right eye.

4. Entitlement to a rating higher than 10 percent for a right knee strain.

5. Entitlement to rating higher than 20 percent for left knee, status post meniscectomy with arthritis and limited range of motion.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1976 to October 1976 and March 1977 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in part, granted the Veteran's claims for higher ratings for his knee disabilities, but denied the claim for an increased rating for his right eye disability as well as his claims for earlier effective dates for these disabilities.

In November 2015, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a copy of the transcript is of record.

The issues of entitlement to a rating higher than 10 percent for a right knee strain and entitlement to rating higher than 20 percent for left knee, status post meniscectomy with arthritis and limited range of motion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. The Veteran filed claims for increased ratings for his service-connected knee disabilities that were received by the RO in February 2010.

2. The May 2010 rating decision increased the disability rating for the left knee disorder from 10 percent to 20 percent assigning an effective date of February 17, 2010, the date of receipt of the claim.

3. The May 2010 rating decision increased the disability rating for the right knee disorder from 0 percent to 10 percent and assigned an effective date of February 17, 2010, the date of receipt of the claim.

4. At the November 2015 videoconference and in a subsequent November 2015 written statement, the Veteran withdrew his claim for an earlier effective date for his right eye disability.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than February 17, 2010, for the assignment of an increased 10 percent rating for a right knee strain have not been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).

2. The criteria for an effective date earlier than February 17, 2010, for the assignment of an increased 20 percent rating for left knee, status post meniscectomy with arthritis and limited range of motion have not been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).

3. The criteria are met for withdrawal of the appeal for an earlier effective date than March 10, 1983, for the assignment of a 30 percent rating for retinal detachment of the right eye.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  
Here, the Veteran was provided with the relevant notice and information in a March 2010 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports and the Veteran's statements.

As already mentioned above, the Veteran testified at a videoconference hearing in November 2015.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Earlier Effective Dates 

The Veteran believes that he is entitled to an earlier effective date prior to February 16, 2010, for the increased ratings assigned for his bilateral knee disability.   Specifically, the Veteran states that he submitted his claims for increased ratings for his bilateral knee disability starting from 2002.  As such, he contends that he should be entitled to earlier effective dates.

The effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from that date.  Otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400 (2015).

The Board must consider all communications that can be interpreted as a claim for an increased rating, and all the evidence of record, and determine the earliest date as of which, within one year prior to the claim, an increase in disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Board notes that the Veteran was initially granted service connection for his left knee disorder in a July 1983 rating decision and assigned an effective date of March 10, 1983, the date following discharge from active duty.

In August 2000, the Veteran requested an increased rating for his service-connected left knee disorder.  At a November 2000 VA examination, the examiner diagnosed the Veteran with a right knee strain secondary to his service-connected left knee disorder.  Accordingly, in a November 2001 rating decision, the RO inferred a claim for a right knee disorder based on the November 2000 VA examination and granted service connection for it assigning an initial noncompensable rating effective June 30, 2000.  This rating decision also continued a 10 percent rating for the Veteran's left knee disorder.  Subsequently, in January 2002, the Veteran submitted a notice of disagreement (NOD) regarding the assigned 10 percent rating for his left knee disorder.  Thereafter, he filed a substantive appeal regarding the assigned 10 percent for the left knee disorder.  The Board initially remanded the issue in July 2004, but, thereafter, denied the Veteran's for a higher rating in November 2005.  The Veteran did not appeal this decision.

The Veteran once again filed a claim for a higher rating for his left knee disorder in April 2006, which was denied in a January 2007 rating decision.  In February 2007, he filed an NOD, but never perfected his appeal after a statement of the case (SOC) was issued in November 2007.

Further, the record indicates that in February 2010, the Veteran filed claims for increased ratings for his knee disabilities.  In the May 2010 rating decision, the RO increased the disability ratings for his left knee disorder from 10 percent to 20 percent and from 0 percent to 10 percent for the right knee disorder assigning them an effective date of February 17, 2010, the date of receipt of the claims for increased ratings.

From this record of evidence, however, the Board finds that the preponderance of evidence weighs against the Veteran's claims for earlier effective dates prior to February 17, 2010, for the assignment of increased ratings for his knee disabilities.  Here, there is certainly no evidence of record that the Veteran submitted a claim for an increased rating for his right knee disorder prior to February 17, 2010.  As already detailed above, the Veteran never submitted a substantive appeal to the earlier January 2007 rating decision denying his claim for an increased rating for his left knee disorder.  In addition, there are no medical treatment records a year prior to February 2010 indicating that his service-connected knee disabilities had worsened.  Resultantly, the Veteran's claims for earlier effective dates must be denied.

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under 38 C.F.R. § 3.400, however, the effective date for increase in compensation is the date the claim was received or when an increase in disability was ascertainable.  As such, the RO assigned the earliest possible effective dates for the increased rating claims, which based on the procedural history as outlined in detail above was determined to be February 17, 2010.  Therefore, the preponderance of the evidence is against these claims of entitlement to earlier effective dates than February 17, 2010, for the assignment of an increased 10 percent rating for a right knee strain and assignment of an increased 20 percent rating for a left knee condition, status post meniscectomy with arthritis and limited range of motion.




III. Withdrawal of Claim

A substantive appeal may be withdrawn on the record at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  During the November 2015 hearing, the Veteran withdrew from appeal the claim of entitlement to an earlier effective date than March 10, 1983, for the assignment of a 30 percent rating for a retinal detachment of the right eye.  He also submitted a written statement in November 2015 stating confirming his intent to withdraw this claim.  Accordingly, this issue is dismissed.


ORDER

Entitlement to an effective date earlier than February 17, 2010, for the assignment of an increased 10 percent rating for a right knee strain, is denied.

Entitlement to an effective date earlier than February 17, 2010, for the assignment of an increased 20 percent rating for a left knee condition, status post meniscectomy with arthritis and limited range of motion, is denied.

The appeal for an effective date earlier than March 10, 1983, for the assignment of a 30 percent rating for a retinal detachment of the right eye, is dismissed.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The record shows that the Veteran was last provided a VA examination to address the severity of his service-connected knee disabilities in February 2015.  At his November 2015 videoconference hearing, the Veteran indicated that these disabilities had worsened; stating that his knees buckled sometimes and he did have falls because of his knees.  Accordingly, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's knee disabilities and associated symptoms in order to appropriately decide these claims.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Ongoing treatment records must also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all outstanding private treatment records related to his service-connected knee disabilities.  Request that he provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records, if any, and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for an orthopedic VA examination to assess the current severity of his knee disabilities.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS. 

The examiner should describe in detail all symptoms attributable to the service-connected knee disabilities and their current severity, including whether there is instability of one or both knees.  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically range of motion in degrees.  The examiner should also set forth the extent of any functional loss present for the service-connected knee disabilities due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment on use or in connection with any flare-up should be described, to the extent possible, in terms of the degree of additional range-of-motion loss. The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  In this regard, the examiner's attention is directed to the Veteran's contentions that his knees buckle and his reports of falling due to his knee disabilities.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, she and her representative should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


